

116 HRES 1255 IH: Commemorating the 150th anniversary of the Christian Methodist Episcopal Church.
U.S. House of Representatives
2020-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1255IN THE HOUSE OF REPRESENTATIVESDecember 9, 2020Mrs. Hayes submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONCommemorating the 150th anniversary of the Christian Methodist Episcopal Church.Whereas composed primarily of African Americans, the Christian Methodist Episcopal Church is a branch of Wesleyan Methodism founded and organized by John Wesley in England in 1844 and established in America as the Methodist Episcopal Church in 1784;Whereas the CME Church was founded on December 16, 1870, by 41 ex-slaves in Jackson, Tennessee;Whereas the first Bishop of the CME Church was Bishop William Miles;Whereas the CME Church has more than 1,200,000 members across the United States, and has missions and sister churches in Haiti, Jamaica, and 14 African nations;Whereas the CME Church is governed by three branches, the Executive (Episcopacy), the Legislative (General Conference), and the Judiciary (Judicial Council);Whereas the official logo or symbol of the CME Church was originally authorized by Bishop B. Julian Smith for the Centennial General Conference held in Memphis in 1970, and was officially adopted by the General Conference in 1974, as the denomination’s connectional marker;Whereas the logo was designed by Will E. Chambers and shows the place of the CME Church in the rapidly changing urbanized society and its relation to God’s people;Whereas there are four CME Church-related colleges, including—(1)Lane College (Jackson, TN);(2)Miles College (Birmingham, AL);(3)Paine College (Augusta, GA); and(4)Texas College (Tyler, TX); Whereas there is additionally a CME Church-sponsored seminary, the Phillips School of Theology, which is an affiliate member of the Interdenominational Theological Center (Atlanta, GA); andWhereas the motto of the 150th anniversary of the CME Church is We are thy servants, still.: Now, therefore, be itThat the House of Representatives celebrates the 150th anniversary of the founding of the Christian Methodist Episcopal Church.